 

Exhibit 10.1

FINAL RESOLUTION OF THE

COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS

OF STRATEGIC HOTELS & RESORTS, INC.

September 15, 2010

The following resolution of the Board of Directors constitutes the amendment and
restatement of the Strategic Hotel Capital, Inc. Severance Program as the
Strategic Hotels & Resorts Severance Program:

RESOLVED, that the Board hereby approves the severance program (the “Severance
Program”) for the Corporation as follows: In the event of involuntary
termination or severance of a full-time employee with the Corporation and its
affiliates for any reason by the Corporation, other than good cause based on
such employee’s performance, the Corporation shall use the following severance
schedule as a guideline, subject to decrease (including to zero) and payment
schedule as determined appropriate by the Corporation in its sole discretion:

 

  •  

Band 1 and Band 2 (Executive Vice President, Senior Vice President, Vice
President) – 12-months Pay (“Pay” shall mean base salary, target bonus plus
payment in lieu of medical insurance for the period of severance)

 

  •  

Band 3 (Director) – 6-months Pay

 

  •  

Band 4 (Manager) and Band 5 (support personnel) – 3-months Pay

HOWEVER, if a Change of Control (as defined in the Strategic Hotels & Resorts,
Inc. Amended and Restated 2004 Incentive Plan as amended from time to time
(“Incentive Plan”)) occurs and the employment of an employee of the Corporation
or its affiliates employed at the time of the Change of Control is terminated by
reason of, on or within two years after the Change of Control for any reason
other Cause as defined in the Incentive Plan, the above-listed severance
schedule shall provide the minimum severance payable in a lump sum to such
employee.

NOTWITHSTANDING anything to the contrary herein and subject to payment in
conformity with section 409A of the Internal Revenue Code of 1986, as amended,
to the extent applicable, to the extent an employee has a written agreement from
the Corporation relating to severance, such employee shall be entitled to the
greater of (1) the severance provided under the Severance Program or (2) the
severance provided under such employee’s written agreement; however, in no event
shall such employee be entitled to receive severance under both the Severance
Program and its written agreement.

This Severance Program may be amended or terminated at any time; provided,
however, this Severance Program shall not be amended or terminated to the
detriment of any employee of the Corporation in anticipation of, by reason of or
with respect to any employee employed immediately prior to the Change of
Control, on or within two years after a Change of Control.